Appeal by defendant from a judgment of the Supreme Court, Kings County (Clemente, J.), rendered June 2, 1982, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
*813We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised, on appeal. Counsel’s request to be relieved as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Titone, J. P., Bracken, Boyers and Lawrence, JJ., concur.